In an action to foreclose a mortgage, order, on reargument, directing the examination of appellants modified by striking therefrom items numbered 6, 7 and 9, by striking from the second ordering paragraph the words “ in all respects ” and by inserting, after the word “ confirmed,” the words “ except as to items numbered 6, 7 and 9, which are disallowed.” As so modified, the order, in so far as appealed from, is affirmed, with ten dollars costs and disbursements to appellants; the examination to proceed on five days’ notice. In our opinion, the cause (if action set forth in the respondents’ counterclaim is in effect an action to redeem from a mortgage and requires an accounting. The respondents, therefore, are not entitled to examine the appellants upon those matters which are properly the subject of the accounting only, and items 6, 7 and 9 are, therefore, disallowed. Lazansky, P. J., Young, Carswell, Davis and Johnston, JJ., concur.